Title: From Benjamin Franklin to Samuel Huntington, 31 May 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy May 31. 1780.
I wrote to your Excellency the 4th. of March past, to go by this Ship, the Alliance, then expected to sail immediately. But the Men refusing to go ’till paid their Shares of Prize Money, and sundry Difficulties arising with regard to the Sale and Division, she has been detained thus long to my great Mortification, and I am yet uncertain when I shall be able to get her out. The Trouble & Vexation these Maritime Affairs give me is inconceivable. I have often express’d to Congress my Wish to be relieved from them, and that some Person better acquainted with them, and better situated might be appointed to manage them. Much Money as well as Time would I am sure be saved by such an Appointment.
The Alliance is to cary some of the Canon long since order’d, and as much of the Powder Arms and Cloathing (furnish’d by Government here) as she, together with a Frigate, the Ariel, we have borrowed, can take: I hope they may between them take the whole, with what has been provided by Mr Ross.— This Gentleman has, by what I can learn, served the Congress well, in the Quality and Prices of the Goods he has purchased; I wish it had been in my Power to have discharged his Ballance here, for which he has importun’d me rather too much. We furnished him with about 20,000£ Sterling to discharge his first Accounts, which he was to replace as soon as he received Remittances from the Committee of Commerce: This has not been done, and he now demands another nearly equal Sum; urging as before that the Credit of the States as well as his own will be hurt by my Refusal. Mr. Bingham, too, complains of me for refusing some of his Drafts as very hurtful to his Credit, tho’ he owns he had no Orders from Congress to authorise those Drafts. I never undertook to provide for more than the Payment of the Interest Bills of the first Loan. The Congress have drawn on me very considerably for other Purposes, which has sometimes greatly embarrass’d me, but I have duly accepted and found means to pay their Drafts: so that their Credit in Europe has been well supported: But if every Agent of Congress in different Parts of the World is permitted to run in Debt, and draw upon me at pleasure to support his Credit, under the Idea of its being necessary to do so for the Honour of Congress, the Difficulty upon me will be too great, and I may in fine be obliged to protest the Interest Bills. I therefore beg that a Stop may be put to such irregular Proceedings. Had the Loans proposed to be made in Europe, succeeded, these Practices might not have been so inconvenient: But the Number of Agents from separate States running all over Europe and asking to borrow Money, has given such an Idea of our Distress and Poverty as makes every Body afraid to trust us. I am much pleased to find that Congress has at length resolved to borrow of our own People, by making their future Bills bear Interest. This Interest duly paid in hard Money to such as require hard Money, will fix the Value of the Principal; and even make the Payment of the Interest in hard Money, for the most Part unnecessary provided always that the Quantity of Principal be not excessive. A great Clamour has lately been made here by some Merchants, who say they have large Sums in their Hands of Paper Money in America, and that they are ruined by some Resolution of Congress which reduces its Value to one Part in Forty: As I have had no Letter explaining this Matter, I have only been able to say that it is probably misunderstood, and that I am confident the Congress have not done, nor will do any thing unjust towards Strangers who have given us Credit.
I have indeed been almost ready to complain that I hear so little and so seldom from Congress, or from the Committee of Correspondence: but I know the Difficulty of Communication, and the frequent Interruption it meets with in this Time of War. I have not yet received a Line this Year, and the Letters wrote by the Confederacy, as I suppose some must have been written by her, have not yet come to hand.
I mentioned in a former Letter my having communicated to Mr Johnson of Nantes, the Order of Congress appointing him to examine the Accounts, and his Acceptance of the Appointment. Nothing however has yet been done in pursuance of it; For Mr Deane having wrote that he might be expected here by the Middle of March, and as his Presence would be very useful in explaining the Mercantile Transactions, I have waited his Arrival to request Mr Johnson’s coming to Paris, that his Detention here from his Affairs at Nantes, might be as short as possible. Mr Deane is not yet come; but as we have heard of the Arrival of the Fendant in Martinique, in which Ship he took his Passage, we imagine he may be here in some of the first Ships from that Island.
The Medal for M. Fleury is done and deliver’d to his Order, he being absent. I shall get the others prepared as soon as possible by the same Hand if I cannot find a cheaper equally good; which I am now enquiring after; 2000 Livres appearing to me a great Sum for the Work.
With my last, I sent a Copy of my Memorial to the Court of Denmark. I have since received an Answer from the Minister of that Court for Foreign Affairs, a Copy of which I inclose. It referr’d me to the Danish Minister here, with whom I have had a Conference on the Subject. He was full of Professions of the Good will of his Court to the United States, and would excuse the Delivery of our Prizes to the English, as done in Conformity to Treaties, which it was necessary to observe. He had not the Treaty to shew me, and I have not been able to find such a Treaty on Enquiry. After my Memorial, our People left at Bergen were treated with the greatest Kindness by an Order from Court, their Expences, during the Winter that they had been detained there, all paid. Necessaries furnished to them for their Voyage to Dunkerque, and a Passage thither found for them, all at the Kings Expence. I have not dropt the Application for a Restitution, but shall continue to push it, not without some Hopes of Success. I wish however to receive Instructions relating to it; and I think a Letter from Congress to that Court might forward the Business; for I believe they are sensible they have done wrong, and are apprehensive of the Inconveniences that may follow. With this I send the Protests taken at Bergen against the Proceeding.
The Alliance in her last Cruise met with and sent to America a Dutch Ship, supposed to have on board an English Cargo. The Owners have made Application to me. I have assured them that they might depend on the Justice of our Courts; and that if they could prove their Property there it would be restored. Mr Dumas has written to me about it. I inclose his Letter and wish Dispatch may be given to the Business, as well to prevent the Inconveniences of a Misunderstanding with Holland as for the sake of Justice. A ship of that Nation has been brought in here by the Black Prince, having an English Cargo. I consulted with Messrs. Adams and Dana, who informed me that it was an established Rule with us in such Cases to confiscate the Cargo, but to release the Ship paying her Freight &ca. This I have accordingly order’d in the Case of this Ship and hope it may be satisfactory. But it is a critical Time with respect to such Cases. For whatever may formerly have been the Law of Nations, all the Neutral Powers at the Instance of Russia, seem at present disposed to change it, and to inforce the Rule that free Ships shall make free Goods, except in the Case of Contraband. Denmark, Sweden and Holland have already acceded to the Proposition, and Portugal is expected to follow. France and Spain in the Ansrs. have also expressed their Approbation of it. I have therefore instructed our Privateers to bring in no more neutral Ships, as such Prizes occasion much Litigation, and create ill Blood. The Alliance Capt. Landais took two Swedes in coming hither, who demand of us for Damages one upwards of 60,000 Livres, and the other near 500£ sterling; and I cannot well see how the Demand is to be settled. In the News Papers that I send, the Congress will see authentic Pieces expressing the Sense of the European Powers, on the Subject of Neutral Navigation. I hope to receive the Sense of Congress for my future Government, and for the Satisfaction of the Neutral Nations now entring into the Confederacy; which is consider’d here as a great Stroke against England. In Truth that Country seems to have no friends on this Side the Water: No other Nation wishes it Success in its present War, but rather desires to see it effectually humbled: No one, not even their old Friends the Dutch, will afford them any Assistance. Such is the mischeivous Effect of Pride, Insolence & Injustice, on the Affairs of Nations, as well as on those of private Persons! The English Party in Holland is daily diminishing, and the States are arming vigorously to maintain the Freedom of their Navigation. The Consequence may possibly be, a War with England; or a serious Disposition in that mad Nation to save what they can by a timely Peace.
Our Cartel for the Exchange of American Prisoners has been some time at a Stand. When our little Squadron brought near 500 into Holland, England would not at first exchange Americans for them there, expecting to take them in their Passage to France: But at length an Agreement was made between the English and French Ambassadors, and I was persuaded to give them up, on a Promise of having an equal Number of English deliver’d to my Order at Morlaix. So those were exchanged for Frenchmen: But the English now refuse to take any English in Exchange for Americans that have not been taken by American Cruizers. They also refuse to send me any Americans in Exchange for their Prisoners released and sent home by the two Flags of Truce from Boston. Thus they give up all Pretentions to Equity and Honour, and govern themselves by Caprice, Passion, and transient Views of present Interest.
Be pleased to present my Duty to Congress, and believe me to be with great Respect, Your Excellency’s, most obedient and most humble Servant.
B Franklin
To his Excellency Samuel Huntington Esquire, President of Congress.
 
Notations in different hands: Letter May 31. 1780 from Doctr. Franklin. recd. Feb. 19. 1781 / orig read Sepr. 1 1780 Alliance not sailed pressed for Money by Mr. Ross—Affair with Denmark. A Dutch Vessel captured by the Alliance.
